                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

DONNA PETTYJOHN,

         Plaintiff,

v.                                                                                          No. 19-cv-0560 SMV

ANDREW SAUL,1
Commissioner of the Social Security Administration,

         Defendant.

            ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
                     AND DIRECTING SERVICE OF PROCESS

         THIS MATTER is before the Court on Plaintiff’s Application to Proceed In Forma

Pauperis [Doc. 2], filed on June 17, 2019, and on her Supplement to Application [Doc. 5], filed

on June 26, 2019. The Court, being fully advised in the premises FINDS that the Motion is

well-taken and should be GRANTED.

         IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed In Forma Pauperis [Doc. 2] be GRANTED. Plaintiff may proceed in this

action without payment of a filing fee, costs, or security therefor.

         IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

         IT IS SO ORDERED.                                      ____________________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge
1
 Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the Defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
